 



EXHIBIT 10.1
Description of Executive Incentive Bonus Plan
     In order to provide incentive to senior management to achieve various
corporate goals established by the board for the fiscal year ending December 31,
2006, Taleo has adopted an Executive Incentive Bonus Plan (the “Plan”). The Plan
provides for payment of bonuses to eligible executives and corporate officers.
In addition, such executives and corporate officers will be eligible to receive
restricted stock grants of between 20,000 and 40,000 shares.
     Aggregate cash bonus amounts range between 38% and 100% of base salary per
individual at on-target achievement of bonus plan goals and are available for 8
individuals. The Company’s Chief Executive Officer is paid bonuses pursuant to
his Employment Agreement and does not participate in the Plan.
     Each individual’s bonus will be determined by an individualized formula
based on the achievement of a variety of yearly and quarterly performance
objectives including bookings, revenue, gross margins, cost of goods sold,
system up-time, customer renewal rates and other objectives. For certain
performance objectives it is possible to exceed on-target achievement and
receive a bonus payment in excess of the bonus payment payable for on-target
achievement.
     Bonus payments are anticipated to be made both quarterly and yearly,
depending on the relevant performance objective. The Plan is administered by the
Compensation Committee of Taleo’s Board of Directors, and will terminate in
2007.

 